DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
As such, claims 1-13 have been amended, and new claims 14-15 have been added. Currently claims 1-15 are pending and are being examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  
 Regarding claim 1, line 7, “inner surface of each finger” should read -inner surface of each of the plurality of flexible fingers-
Regarding claim 7, line 2, “cross-sectional shape comprising a concave protrusion” should read -cross-sectional shape comprises a concave protrusion-
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US 5833213 A) in view of Niedospial (US 6503240) and Kay (WO 0152920)
Regarding claim 1, Ryan discloses a vial adapter (fig. 7, adapter 100, col. 2, lines 53-57, “an adapter for use with a medical vial having a septum cap…”) for use with an injection port adapter (fig. 9, adapter 100 has female luer connector 122 connecting with male luer connector 62. A luer lock is a common coupling method that can be used with an injection port adapter and vial adapter) comprising:
a disc (see annotated fig. 7 below, disc hereinafter labeled “D”) with a bottom surface (see annotated fig. 7 below) and a top surface (see annotated fig. 7 below),
a plurality of flexible fingers (see annotated fig. 6 below, fingers hereinafter labeled “F”) extending from the bottom surface of the disc (fig. 4b, fingers defined by slits 174, 176, col. 5, lines 50-52, “and the slits 174, 176 are designed to allow the coupling member 118 to expand slightly when the projections engage the neck of the vial”, therefore it appears to teach/suggest a plurality of flexible fingers), the plurality of flexible fingers having a circumferentially extending retention flange (flange including 178a-178d, col. 5, lines 45-51) formed on an inner surface each of the plurality of flexible fingers (fig. 6 shows protrusions 178a-178c extending from and around an inner circumference of fingers F, following the curvature of the inner surface, fig. 4 shows protrusions 178a and 178c-178d), the retention flange has a symmetrical cross-sectional shape in circumference (see annotated section of fig. 4 below), wherein the plurality of flexible fingers are configured to fit over a neck of a vial (fig. 8, adapter 100 around the neck 45 of vial 40), and the plurality of flexible fingers F allow the retention flange 178a-178d to pass over a crimp ring 44 on the neck of the vial (fig. 8, retention flange parts 178a and 178c passed over cap 42 of vial 40)
a cylinder (see annotated fig. 7 below) extending from the top surface of the disc, the cylinder having an outside diameter (see annotated figure 7 below) that corresponds to an inner diameter of a connecting part (fig. 9, outer diameter of female luer lock 122 corresponds to inner diameter of male luer lock 62 from syringe 60)
a cavity within the cylinder (see annotated fig. 7 below), and
a cannula (see annotated fig. 7 below, cannula hereinafter labeled “Ca”) that extends through the disc into the cavity in the cylinder (see annotated fig. 7 below, cannula Ca extending past disc D and in the cavity Ca of the cylinder),
              

    PNG
    media_image1.png
    711
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    683
    media_image3.png
    Greyscale
	
	Ryan fails to teach the adapter further including a septum covering an opening at a top edge of the cylinder. However, Niedospial teaches a vial access adaptor (abstract) comprising a membrane or septum 124 covering an opening at a top edge of the cylinder (fig. 15B, membrane 124 within cylinder at top edge, see annotated fig. 15B below, also see col. 3, lines 15-24, “an elastomeric membrane within the luer connector for sealing the fluid flow channel”)

    PNG
    media_image4.png
    880
    638
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ryan to include a or septum covering an opening at a top edge of the cylinder, as taught by Niedospial, for the purpose of providing a suitable structure that can seal the passageway while being able to reseal itself without risk of contamination from the atmospheric environment (see Niedospial, col. 2, lines 16-22, “Preferably, the elastomeric membrane reseals itself upon repeated penetration by an external luer connector and allows repeated withdrawal of the liquid medicament from the vial without risk of contamination from atmospheric environment”)
Ryan discloses the retention flange (flange including 178a-178d, col. 5, lines 45-51) but fails to teach wherein the retention flange completely extends along the inner surface of each finger. Moreover, Kay teaches a vial adaptor 100 for griping a vial 28 (fig. 5, vial adaptor 100) wherein the retention flange 112 completely extends along the inner surface of each of the plurality of flexible fingers 110 (fig. 6, retaining lips 112 on each segment 110, pg. 8, lines 1-15, “segments 110 of the bonnet portion 106 are capable of resilient flexion. Each of the segments 110 is formed to include an integral, inwardly extending retaining lip 112 which extends along the distal edge thereof”, also see annotated segment of fig. 4 below)

    PNG
    media_image5.png
    397
    500
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ryan’s adapter such that the retention flange of each of the plurality of flexible fingers to completely extend along the inner surface of said each of the plurality of flexible fingers, as taught by Kay, for the purpose of providing a suitable structure that has an increased grip area in order to effectively grip a container, and since such a modification would have involved a mere change in the size of the retention flange (in this case, the length along the circumference of each of the plurality of flexible fingers). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Ryan, as modified by Niedospial discloses wherein the septum 124 is flush with the top edge of the cylinder (see Niedospial, fig. 15B, top of inverted U-shaped membrane 124 flush with top edge of cylinder, see col. 3, lines 60-63).
Regarding claim 3, Ryan discloses wherein the cavity within the cylinder is configured to carry a medicament from the vial (fig. 4, cavity of cylinder in communication with fluid path 166 of cannula Ca, therefore the cavity of the cylinder is configured to carry a medicament from the vial).
Regarding claim 4, Ryan discloses wherein the cannula is configured to be in fluid communication with the vial (fig. 8, sharp point 164 bringing fluid port opening 165 in communication with vial 40).
Regarding claim 5, Ryan, as modified by Niedospial discloses wherein a cannula of a syringe is configured to pierce the septum (see Niedospial, col. 2, “preferably, the elastomeric membrane reseals itself upon repeated penetration by an external luer connector” NOTE: as the membrane is configured to be pierced, the membrane would be configured to be pierced by a cannula of a syringe.)
Regarding claim 7, Ryan discloses wherein the symmetrical cross-sectional shape comprises a concave protrusion (see Ryan, fig. 4, protrusion 178a and 178c being concave away from outer surface of the wall of the flange,  see annotated fig. 4 below) 

    PNG
    media_image6.png
    424
    635
    media_image6.png
    Greyscale

Regarding claim 8, Ryan discloses wherein the cannula Ca is enclosed in the vial adapter (see Ryan, cannula Ca within the vial adapter 100).
Regarding claim 9, Ryan discloses wherein each of the plurality of flexible fingers 908 flex outward to allow the retention flange to pass over the crimp ring on the neck of the vial (see Ryan col. 5, lines 50-52, “and the slits 174, 176 are designed to allow the coupling member 118 to expand slightly when the projections engage the neck of the vial”, fig. 8, projections 178a and 178c passed over cap 42). 
Regarding claim 10, Ryan discloses wherein each of the plurality of flexible fingers substantially return to an original shape after the retention flange passes over the crimp ring and engaging the neck of the vial (fig. 8, adapter 100 in original shape after passing cap 42 of vial 40, “As the tube passes through the septum, the neck 45 of the vial is received by the second cylindrical coupling member 118 and is frictionally engaged by the projections 178a-178d.”).
Regarding claim 11, Ryan discloses wherein the outside diameter of the cylinder is configured to engage the inner diameter of the injection port adapter (fig. 9, outer diameter of female luer connector 122 engages inner diameter of male luer connector 62. A luer lock is a common connecting means that can be used with an injection port adapter).
Regarding claim 12, Ryan, discloses wherein the disc secures the cannula in place (fig. 7, disk D secures neck, and the neck secures the cannula in place. Therefore, the disc secures the cannula in place.)
Regarding claim 13, Ryan discloses a vial adapter further comprising a needle 162 fixed to the disc (see annotated fig. 7 above, point 164 of septum piercing tube or needle 162 attached to disc by means of sections below mating means 172) wherein a distal end of the needle 162 is surrounded by the retention flange (fig. 7, point 164 of needle 162 surrounded by smaller diameter portion 158), and a proximal end of the needle is disposed in the cavity of the cylinder between the disc and the septum (see annotated fig. 7 above, portion of piercing septum 162 above the bottom of the disc D and below where the septum disclosed in Niedospial would be above female luer 122).
Regarding claim 15, Ryan, as modified by Niedospial, discloses wherein the cavity is defined in size and shape to accept the septum such that the septum is received in the cavity in its entirety (see Niedospial, fig. 15b, membrane 124 entirely within the cavity of the cylinder)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Niedospial and Kay, and in further view of Sasso (US 20020087141)
Regarding claim 6, Ryan discloses wherein the plurality of flexible fingers extend in a direction away from the septum (see annotated fig. 6 above, fingers F extend away from cavity, and the septum 10 taught in Niedospial is at the top of the cavity of cylinder 5, as shown in fig. 15B of Niedospial. Therefore, the plurality of fingers would extend in a direction away from the septum), but fails to teach wherein the plurality of flexible fingers includes three or more fingers.
However, Sasso teaches a vial access device (abstract) comprising three or more fingers (fig. 2, slits 42, 44, 46, 48, 50, and 52 define 6 fingers in between, paragraph 0025), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ryan to have three or more fingers, as taught by Sasso, for the purpose of providing a suitable grip for the vial since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Niedospial and Kay, and in further view of Zinger (US 20020087144 A1)
Regarding claim 14, Ryan appears to disclose wherein the symmetrical cross-sectional shape is an inwardly-projecting arc (fig. 4, protrusions 178c and 178a appear to be in an arc shape)
However, if this is not clearly envisioned by the applicant, alternatively Zinger teaches an adaptor 20” (fig. 3, adaptor 20”, paragraph 0064) wherein a cross-sectional shape of a protrusion is an inwardly-projecting arc (see annotated fig. 3 below, also see paragraph 0066, “Adaptor 20” as shown to be adapted for the attachment thereto of a vial 28” NOTE: the protrusions go around the neck of the vial 28, and the adaptor 20” is attached to the vial, thus the protrusions appear to serve the same functionality as the retention flange of Ryan).

    PNG
    media_image7.png
    315
    696
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symmetrical cross-sectional shape disclosed in Ryan to be an inwardly-projecting arc, as taught by Zinger, for the purpose of providing a suitable shape that can allow the adaptor to effectively attach to a vial (see Zinger, paragraph 0064), and since optimizing the shape of portions of the device in order to enhance the attaching capacities of the device involves only routine skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection that relies on new references that were not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crankshaw (US 4089432) discloses a vial attachment with a stopper that appears flush with the top of the attachment
Leinsing (US 5839715) discloses a vial adaptor that uses concave protrusions to grip around a neck of a vial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/Primary Examiner, Art Unit 3785